DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the election filed 14 September 2022 for the application filed 19 April 2021 which is a Divisional of application 17/014,593, now US Patent 11,130,557 filed 8 September 2020 which claims priority to PRO 62/897,349 filed 8 September 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 September 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratner (US 9,090,323).
- Regarding Claim 10. Ratner discloses a controller (fig. 2, 220, “computer system…altitude control system” column 4 lines 26-32) for controlling an aircraft (200, “high-altitude balloon” column 4 line 4) including an inflatable structure (210), the controller (220) comprising: 
a processing unit (“processors” column 4 line 27); and 
one or more non-transitory computer-readable storage media (“on-board data storage” column 4 line 27) in electrical communication with the processing unit (inherent to the system of Ratner as disclosed), the one or more non-transitory computer storage media having stored thereon instructions that, when executed by the processing unit, cause the processing unit to carry out operations including 
receiving a signal from a sensor (“sensors in the balloon may detect different types of failures such as sudden drop in altitude” column 6 lines 32-33), 
based on the signal from the sensor, controlling a flow of a lifting gas (fig. 3 illustrates the scenario) from a volume of the inflatable structure (310) through a nozzle (“nozzle” column 5 line 21) directed toward a strategic portion of a payload (350, “secondary envelope” fig. 3) coupled to the inflatable structure (“In such cases, the solenoid chamber 400 can be configured to receiving a signal from these sensors that will activate the actuating member 425 to create the opening in the balloon envelope. In this regard, the communication circuitry of the housing 420 can be configured to receive these signals from the sensors” column 6 lines 35-40; fig. 3 illustrates the process), and 
based on the signal from the sensor, actuating an igniter (340) to ignite a combustible mixture including the lifting gas moving through the nozzle (“filled with a heated gas comprising atmospheric gas and lifting gas” column 5 lines 25-27).
- Regarding Claim 11. Ratner discloses the controller of claim 10, wherein the signal from the sensor includes one or more of an altitude, a temperature, a time, or coordinates (“sensors…drop in altitude” column 6 lines 32-33).
- Regarding Claim 12. Ratner discloses the controller of claim 10, wherein the signal from the sensor includes a remote signal from a remote source (“a control unit is configured to remotely actuate the solenoid chamber. Upon actuation, the solenoid chamber causes movement of the plunger towards the first balloon envelope with sufficient force to create the opening. This opening is confined to a region of the first balloon envelope corresponding to a boundary region of the solenoid chamber. An activation unit is also in communication with the control unit and the heating device. Activation of the activation unit causes the heating device to heat element. The activation unit is activated in response to a command from the control unit” column 1 lines 53-63; fig. 4 also illustrates the remote signal from the control unit).
- Regarding Claim 13. Ratner discloses the controller of claim 10, wherein the instructions that, when executed by the processing unit, cause the processing unit to carry out controlling the flow of the lifting gas includes actuating a control valve of the nozzle (“A mixer valve that has a nozzle is coupled to the solenoid chamber. The mixer valve creates a gas mixture that passes through the nozzle” column 3 lines 8-10).
- Regarding Claim 14. Ratner discloses the controller of claim 10, wherein the one or more non-transitory storage media have further stored thereon instructions that, when executed by the processing unit, cause the processing unit to carry out an operation including activating a transmitter to transmit data from the strategic portion of the payload of the inflatable structure to a remote entity (“control unit allows a user to be able to remotely actuate” column 6 lines 22-23, in order for the control unit to allow a user to remotely actuate functions, a transmitter to transmit data is required).
- Regarding Claim 17. Ratner discloses the controller of claim 10, wherein the instructions for causing the processing unit to carry out controlling the flow of lifting gas from the volume through the nozzle includes directing the flow of lifting gas from the volume to a portion of the payload exposed to an environment outside of the volume of the inflatable structure (fig. 3 illustrates the arrangement as the flow of lifting gas is directed through the nozzle and to the secondary envelope 350 which is exposed to an environment outside the inflatable structure 310).
- Regarding Claim 18. Ratner discloses the controller of claim 10, wherein the one or more non-transitory computer-readable storage media has stored thereon a model of flight performance of the inflatable structure (inherent for controlled descent of the inflatable structure of Ratner to be achieved), and instructions for causing the processing unit to carry out controlling the flow of the lifting gas from the volume are based on the signal from the sensor and the model stored on the one or more non-transitory computer-readable storage media (“controlling descent of a high-altitude balloon from the stratosphere. This may allow the balloon to be retrieved undamaged after it has safety landed on the ground. By providing techniques to convert gas in the balloon envelope into heated vapor gas (e.g., hot air), this vapor gas can be used to fill a second balloon envelope that is configured to control the descent of the balloon. Moreover, the various components of the technique may be modified to further manage and control the balloon as it descends back to Earth” column 8 lines 38-46).
- Regarding Claim 19. Ratner discloses the controller of claim 10, wherein the signal from the sensor is indicative of descent of the inflatable structure (“sensors in the balloon may detect different types of failures such as sudden drop in altitude” column 6 lines 32-33).
- Regarding Claim 20. Ratner discloses the controller of claim 19, wherein the instructions for causing the processing unit to carry out controlling the flow of the lifting gas from the volume of the inflatable structure through the nozzle includes directing the flow of the lifting gas from the volume based on the signal from the sensor indicating a descent to a predetermined altitude from a higher altitude (“sensors in the balloon may detect different types of failures such as sudden drop in altitude” column 6 lines 32-33, inherently, an altitude threshold is required to activate the system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ratner in view of Obviousness.
- Regarding Claim 15. Ratner discloses the controller of claim 14, with the instructions for causing the processing unit to carry out activating the transmitter to transmit data, but does not disclose the data includes encrypted communication of data.
However, the examiner contends that since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention; and it is obvious to use a known technique, such as the use of encrypted communication data, to improve similar devices (methods, or products) in the same way; and it is obvious to apply a known technique to a known device (method, or product) for improvement to yield predictable results. MPEP 2143 A-D.  In the instant case, it is well known to use encrypted communication data for transmission, and as such, it would have been an obvious matter of design choice to use encrypted communication of data since applicant has not disclosed that encrypted communication of data solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with data transmission of Ratner.
- Regarding Claim 16. Ratner discloses the controller of claim 14, with the instructions for causing the processing unit to carry out the operation including activating the transmitter to transmit data, but does not disclose the use of transmitting data through line-of-sight communication.
However, the examiner contends that it would have been an obvious matter of design choice to transmit the data through line-of-sight communication since applicant has not disclosed that the line-of-sight communication solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the data transmission of Ratner.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        21 September 2022